Title: From Thomas Jefferson to James Monroe, 17 April 1791
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia Apr. 17. 1791.

Your favor of Mar. 29. 1791. came to hand last night. I sincerely sympathize with you on the step which your brother has taken  without consulting you, and wonder indeed how it could be done, with any attention in the agents, to the laws of the land. I fear he will hardly persevere in the second plan of life adopted for him, as matrimony illy agrees with study, especially in the first stages of both. However you will readily perceive that, the thing being done, there is now but one question, that is What is to be done to make the best of it, in respect both to his and your happiness? A step of this kind indicates no vice, nor other foible than of following too hastily the movements of a warm heart. It admits therefore of the continuance of cordial affection, and calls perhaps more indispensably for your care and protection. To conciliate the affection of all parties, and to banish all suspicion of discontent, will conduce most to your own happiness also.—I am sorry to hear that your daughter has been unwell, and hope she is recovered ere this, and that Mrs. Munroe enjoys good health.—Affairs in France are still going on well. The late pacification between Spain and England has not been a reconciliation. It is thought the fire is but slightly covered, and may burst out should the Northern war spread as is expected. Great Britain is still endeavoring to plunder us of our carrying business. The parliament have a bill before them to admit wheat brought in British bottoms to be warehoused rent free, so that the merchants are already giving a preference to British bottoms for that commodity. Should we lose the transportation of our own wheat, it will put down a great proportion of our shipping, already pushed by British vessels out of some of the best branches of business. In order further to circumscribe our carrying, the Commissioners of the Treasury have lately determined to admit no vessel as American, unless built here. This takes from us the right of prescribing by our own laws the conditions of naturalizing vessels in our own country, and in the event of a war in which we should be neutral, prevents our increasing, by purchase, the quantity of our shipping, so as to avail ourselves of the full benefit of the neutrality of our flag. If we are to add to our stock of shipping only as much as we can build, a war will be over before we shall be the better of it.—We hear of continual murders in the Westward. I hope we shall drub the Indians well this summer and then change our plan from war to bribery. We must do as the Spaniards and English do, keep them in peace by liberal and constant presents. They find it the cheapest plan, and so shall we. The expence of this summers expedition would have served for presents for half a century. In this way hostilities being suspended for some length of time, a real affection may succeed on our frontiers to that hatred now existing there. Another powerful  motive is that in this way we may leave no pretext for raising or continuing an army. Every rag of an Indian depredation will otherwise serve as a ground to raise troops with those who think a standing army and a public debt necessary for the happiness of the U.S. and we shall never be permitted to get rid of either.—Our treasury still thinks that these new encroachments of Gr. Brit. on our carrying trade must be met by passive obedience and nonresistance, lest any misunderstanding with them should affect our credit, or the prices of our public paper. New schemes are on foot for bringing more paper to market by encouraging great manufacturing companies to form, and their actions, or paper-shares, to be transferrable as bank-stock. We are ruined, Sir, if we do not over-rule the principles that ‘the more we owe, the more prosperous we shall be,’ ‘that a public debt furnishes the means of enterprize,’ ‘that if ours should be once paid off, we should incur another by any means however extravagant’ &c. &c.—Colo. Eveleigh died yesterday morning.—Present me affectionately and most affectionately to Mrs. Monroe. I cannot be with you till September. Adieu, my dear Sir Your sincere friend & servt,

Th: Jefferson

